DETAILED ACTION
Response to Arguments
Applicant’s arguments, see e.g. pages 5-6 of the Response filed 1 June 2022, with respect to the rejection of claims 1-3 and 6-21 under 35 U.S.C. § 102(a)(1) as anticipated by Hyde et al. (US 2017/0164876 A1) have been fully considered and are persuasive. It is acknowledged that as amended the claims require an accelerometer which is used with the optical sensor assembly to detect a respiratory effort, which is not taught or suggested by Hyde. The § 102(a)(1) rejection of the claims, as well as the §103 rejection reliant thereon, have been withdrawn. 
Regarding the double patenting rejection, it is noted that the subject matter amended into the independent claims (i.e. the accelerometer used to detect respiratory effort) is taken from claim 6 and canceled claim 13, each of which was previously rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10/531,833 B2. In particular, the accelerometer is presented in patented claims 6 and 17. As such, the claims as now amended remain so rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-12, 14-18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/531,833 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represent a broader recitation of the apparatus claimed in the ‘833 patent -- i.e. the ‘833 patent additionally claims a flexible element, but otherwise each of the instant and patented independent claims recite the same adhesive pad, optical sensor assembly, power source, electrical circuit, and function of being configured to detect, during use and using the optical sensor assembly, a respiratory effort of the user. The instant claims represent a broader genus of the narrower species claimed in 10/531,833. In such instances, the narrower species necessarily anticipates the broader genus being claimed.
Regarding the dependent claims, instant claim 2 is the same as patented claim 2.
Instant claims 3 and 14 are the same as patented claim 3.
Instant claims 4 and 5 together are the same as patented claim 4.
Instant claim 6 is the same as patented claim 6.
Instant claims 7 and 15 are the same as patented claim 10.
Instant claims 8 and 16-18 are the of similar scope as patented claim 12.
Instant claims 10 and 20 are encompassed by the scope of patented claim 12 (oxygen level is determined by the claimed pulse oximeter).
Regarding instant claims 11 and 21, breathing frequency is an obvious variable measurable to determine respiratory effort as indicated by numerous of the cited references as well as Applicant’s specification, and as such does not serve to patentably distinguish over that which is claimed in the ‘833 patent.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
16 June 2022